Title: From George Washington to William Heath, 18 August 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 18th Augt 1782
                  
                  After I have seen the troops maneuvered upon the point tomorrow morning, I shall go down to Peekskill to look at the Ground in that neighbourhood.  You will be pleased to order a Company of light Infantry to march to Peekskill tomorrow morning by break of day and there wait my orders.  They must go provided with two days provision.  I am Dear Sir yr most obt Servt
                  
                     Go: Washington
                  
               